DETAILED ACTION
This action is in response to applicant’s amendment received on 02/10/2021. Amended claims 1, 20 and 21 are acknowledged. Claims 1-30 are pending. Claims 6-19, 22-26, 28 and 30 remain withdrawn from consideration pursuant to 37 CFR 1.142(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 18, 20-21, 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the “said cooling volume (306)” (numeral 1e.) can be controlled since it is “a surface (304)” which defines the “an enclosed continuous cooling volume (306)” (numeral 1a.) and the “surface (304)” appears to be, according to the instant specification, a constant and continuous element.
Regarding claims 2-5, 18, 20-21, 27 and 29, the claims are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 18, 20-21, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US 2014/0124174, herein “Campbell”) in view of Shedd (US 2016/0033204).
Regarding claim 1, Campbell discloses a cooling device (530) (fig. 5) comprising:
a.    an enclosed housing (defined by the cold plate -531- ) having a surface (the whole internal surface of the plate -531-) defining an enclosed continuous cooling volume (defined by the whole internal surface of the plate -531-); wherein a high heat capacity liquid phase coolant flows within said cooling volume with a coolant circulating interface featuring an inlet (532) and an outlet (533) [par. 0047, lines 1-5] (fig. 5);
b.    wherein at least a portion of said surface (the whole internal surface of the plate -531-) comprises high heat conducting material defining a heat exchanging surface (the entire bottom part of the cold plate -531-) [par. 0047];
c.    wherein said housing (defined by the cold plate -531-) comprises a coupling interface module (535 plus 537) for coupling a body (507) onto said heat exchanging surface (the entire bottom part of the cold plate -531-) (clearly seen in fig. 5) for cooling said body (507) by a heat conduction sequence from said body (507) to said coolant [par. 0049];
d.    wherein heat generated directly or indirectly by said body (507) is conducted toward said heat exchanging surface (the entire bottom part of the cold plate -531-) and finally onto said coolant [par. 0049] (fig. 5).
Although Campbell discloses a pump (215 in fig. 2; 620 in fig. 6A) for moving the coolant [par. 0057], it does not disclose the pump having variable volume control capable of controlling said cooling volume.
Shedd, also directed to a cooling system for electronic devices [par. 0003] teaches a pump (20) in fluid communication with a chamber (10) which comprises electronic devices (13) [par. 0047] to be cooled, wherein the pump (20) is configured to force flow (51) of coolant (50) through the chamber (10) and is a variable speed pump which enables the flow of coolant (50) to be set at a rate required to meet an expected heat load at the surface (12) of the chamber (10) [par. 0048] controlling the cooling volume of coolant.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into Campbell the teachings of Shedd to have a variable speed pump capable of setting a volumetric rate of coolant to meet an expected heat load which also allows the pump to be operated at a lower power when the thermal load falls, conserving energy. 
Regarding claim 2, the combination of Campbell and Shedd teaches:
said cooling volume (Campbell, defined by the whole internal surface of the plate -531-) being configured to be proportional to both the heat generated directly or indirectly by said body (Campbell, 507), and required minimal static cooling time (it is noted, as applies to claim 1, above, the pump –upon modification with Shedd- is capable of setting a volumetric rate of coolant to be proportional to the heat load).
Regarding claim 3, Campbell discloses:
said heat exchanging surface (the entire bottom part of the cold plate -531-) and at least a portion of said body (507) being composed of the high heat conducting material [par. 0019, lines 9-14] (it is noted, in order for the device -530- to remove heat from the body -507-, both the cold plate -531- and the body -507- need to be composed of heat conducting material).
Regarding claim 4, Campbell discloses:
said high heat conducting material comprising aluminum [par. 0033, lines 17-19] (it is noted, in describing the advantages of using the coolant of its device, Campbell acknowledges that Aluminum is a material that can be used to manufacture its device).
Regarding claim 5, the recitation “the heat capacity of said cooling device is configurable according to at least one parameter selected from: the functional temperature range of a heat generating load; required static cooling capacity; required minimal static cooling time; required static cooling temperature range; functional temperature range; minimum temperature; maximum temperature; coolant circulation flow rate; coolant type; non-circulation time frame; any combination thereof.” is considered to be a recitation with respect to the manner in which a claimed apparatus is intended to be used. It is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations of the claimed, as is the case here. Refer to MPEP 2114 (II). In the instant case, the system disclosed by the combination of Campbell and Shedd is capable of configuring the heat capacity of the device according to, for instance, the coolant circulation flow rate by controlling the variable speed pump (Shedd, 20) [Shedd, par. 0048].

Regarding claim 18, Campbell discloses:
indirect heat generation being provided wherein said body (507) is associated with at least one heat generating load (511) (fig. 5).
Regarding claim 20, Campbell discloses:
said coupling interface module (535 plus 537) further comprising male and female couplers (fig. 5). It is noted, the body (507) is defined by a housing [par. 0044, lines 6-7] which is coupled to the cold plate (531) through the interface module (535 plus 537), wherein the fins forming the interface module (535 plus 537) form a male/female coupler with the housing of the body (507) (fig. 5), just as in the elected sub-species of fig. 4B of the instant application.
Regarding claim 21, Campbell discloses:
at least one surface of said body (507) corresponds to at least one surface of said heat exchange surface (the entire bottom part of the cold plate -531-) characterized in that said corresponding surfaces are provided with an interlacing configuration. It is noted, the body (507) is defined by a housing [par. 0044, lines 6-7] which is coupled to the cold plate (531) through the interface module (535 plus 537), wherein the fins forming the interface module (535 plus 537) form a male/female coupler with an interlacing configuration (fig. 5), just as in the elected sub-species of fig. 4B of the instant application. 
Regarding claim 27, Campbell discloses:
a cooling system (fig. 6A) including the cooling device (530) [par. 0058, lines 11-13] of claim 1 that is further coupled to an auxiliary coolant circulating system (that of figure 6A) along said coolant circulating interface (inlet 532, outlet 533) so as to allow the flow of said coolant between said inlet (532) and said outlet (533) (which, in the case of figure 6A, are 635 and 636, respectively) [par. 0056].
Regarding claim 29, Campbell discloses:
 	said high heat capacity coolant being water [par. 0047, lines 1-4].

Response to Arguments
The rejections of claims 3-4 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments. However, claim 1, as amended, raises new indefinite issues. Please refer to the rejection above.
The rejections of claims 20-21 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, are withdrawn in light of the amendments.
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.  
Specifically, in pages 11-12, Applicant argues that Campbell does not teach the cooling device configured to control a static cooling capacity by controlling at least the cooling volume, as recited in amended claim 1 and that Campbell teaches heat being transferred through the coolant only as the boiling and condensation cooling process are in equilibrium.
In response, first, it is unclear how the “said cooling volume (306)” (numeral 1e.) can be controlled since it is “a surface (304)” which defines the “an enclosed continuous cooling volume (306)” (numeral 1a.) and the “surface (304)” appears to be, according to the instant specification, a constant and continuous element, as explained in the 112(b) rejection, above. Second, the cooling device of the combination of Campbell and Shedd comprises a pump (Shedd, 20) which is capable, if required, of pressurizing and controlling the volumetric flow of coolant flowing through the continuous cooling volume (continuous cooling volume defined by the whole internal surface of the plate -531-, as rejected above). Further, it appears that the Applicant is interpreting the dielectric fluid (520) contained in the body (507) as the high heat capacity liquid phase coolant claimed in claim 1 which, in the rejection above, is the coolant flowing through the enclosed housing (cold plate -531-) [par. 0047, lines 2-5] and not the dielectric fluid contained in the body.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763